Citation Nr: 1810307	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to accrued benefits.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to dependency and indemnity compensation (DIC).

3.  Whether new and material evidence has been received to reopen the claim of entitlement to death pension.

4.  Entitlement to death pension, to include the underlying issue of recognition of the appellant as the surviving spouse of the Veteran.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, including service in the Republic of Vietnam from November 1967 to November 1968.  The Veteran died in February 2005.  The appellant seeks benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In May 2016, the Board remanded this case for a hearing.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.

FINDINGS OF FACT

1.  Entitlement to death benefits was denied in an unappealed December 2005 rating decision.

2.  Evidence received since the December 2005 rating decision, does include VA or service treatment records that were constructively in VA's possession at the time of the Veteran's death that would have entitled him to service connection for throat cancer, as needed to reopen the claim of entitlement to accrued benefits.

3.  Evidence received since the December 2005 rating decision, relates to an unestablished fact necessary to substantiate the claim of entitlement to death pension and raises a reasonable possibility of substantiating that claim.

4.  The appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision that denied entitlement to accrued benefits, DIC, and death pension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for accrued benefits have not all been met.  38 U.S.C. §§ 5108, 5121 (2012); 38 C.F.R. §§  3.156 (a), 3.1000 (2017).

3.  The criteria for reopening a claim of entitlement to service connection for DIC have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

4.  The criteria for reopening a claim of entitlement to service connection for death pension have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

5.  The criteria for establishing a claim for entitlement to non-service connected death pension benefits are not met.  38 U.S.C. §§ 152, 1541, 1543 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).


II.  New and Material Evidence - Appellant Status as Surviving Spouse

The appellant was originally denied death benefits in a December 2005 rating decision.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2005).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (2005).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2005).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c) (2012).  In this case, the appellant did not submit a timely notice of disagreement with that December 2005 rating decision.  Thus, the December 2005 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1100 (2005).

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


A.  New and Material Evidence - Accrued Benefits

With regard to the accrued benefits claim, the December 2005 denial was based on a finding that no accrued benefits were due the Veteran at the time of his death.

Unlike the appellant's other claim, adjudication of a claim for accrued benefits purposes is an essentially legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000 (d)(4).

While the claim for accrued benefits is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and the appellant takes the Veteran's claim as it stood on the date of his death and only evidence of record at the time of the Veteran's death is considered.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  In order to reopen such a claim, the appellant must show that relevant VA or service records that had not been associated with the file but were constructively in VA's possession at the time of the Veteran's death.  Here, the appellant has not argued that any such records existed at the time of the Veteran's death and the claims file does not contain any such record.  As such, the appellant's claim for accrued benefits cannot be reopened and remains denied.


B.  New and Material Evidence - DIC

With regard to the DIC claim, the December 2005 denial was based on lack of evidence that the Veteran's death was related to his military service.  The Veteran died in February 2005.  His death certificate lists head and neck cancer as the cause of his death.

The evidence received since the December 2005 denial, including the appellant's lay statements and her representative's arguments at the October 2017 hearing, reiterates the late Veteran's argument that his cancer was caused by his presumed exposure to herbicide agents, including Agent Orange, during his service in the Republic of Vietnam.  While the appellant's representative has argued that uvula cancer is synonymous with trachea cancer, for which service connection can be presumed in veterans exposed to herbicide agents, this representative is not shown to be competent to make such a medical determination and has not provided medical evidence to support this argument.  As such, this evidence is redundant of the Veteran's arguments for entitlement to service connection, which was of record at the time of the December 2005 denial that was previously found to be insufficient to establish that the Veteran's cause of death was related to his military service.  Thus, this new evidence does not relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of entitlement to DIC have not been met. 


C.  New and Material Evidence - Death Pension

With regard to the death pension claim, the December 2005 denial was based on the appellant's income exceeding the maximum allowable death pension limit set by law.  The evidence received since that denial includes additional information regarding the appellant's income.  Specifically, an eligibility verification report signed in September 2006 showing a monthly income of $593, or $7116 annually, and a September 2009 eligibility verification report showing a monthly income of $676, or $8112 annually.  As the previous denial was based on the appellant's income, this new evidence is material and raises a reasonable possibility of substantiating that claim.  As such, that claim is reopened.


III.  Death Pension

The Veteran is seeking entitlement to death pension benefits as the Veteran's purported surviving spouse.

Death pension is available to a veteran's surviving spouse because of his death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Thus entitlement to death pension requires both that the appellant be the Veteran's surviving spouse and that the appellant's income fall below a certain level.

Status as a surviving spouse of the Veteran is a threshold requirement for death compensation benefits.  A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50 (b), 3.53.

In this case, the appellant submitted a marriage certificate showing that she and the Veteran were married in February 1966.  She has stated that they never divorced and remained legally married until the time of the Veteran's death.  She stated that she has not remarried since the Veteran's death.  The remaining question is whether she and the Veteran lived together continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse.

In a September 2009 Administrative Decision, the appellant was found not to be the Veteran's surviving spouse for VA purposes based on the continuous cohabitation requirements set forth in 38 C.F.R. §§ 3.50(b)(1), 3.53.

In his July 1988 claim, the Veteran indicated that he and his wife had been separated since 1969, citing incompatibility.  He indicated that he did not live with his wife and did not know her current address.

In her September 1991 apportionment claim, the appellant said that the reason for this separation was that her husband did not support her and he had a drinking problem.

In his December 1991 Improved Pension Eligibility Verification Report, the Veteran indicated that he was not married.

In a March 1997 Income-Net Worth and Employment Statement, the Veteran indicated that he was married and lived with his spouse.  Then, confusingly, he listed personal problems as the reason for their separation.  He did not list any information about his spouse, such as birthdate or date and place of marriage.  Likewise, he did not list any income for his spouse and stated that he did not contribute any money to his spouse's support.

A May 1997 VA psychiatric examination noted that the Veteran was separated with no children.  He reported staying at the Salvation Army in 1996.

The Veteran was awarded non-service connected pension in October 1997.  At that time he was paid as a single veteran with no dependents.

In her March 2005 original claim, the appellant stated that the Veteran had left her in September 1992 and that separation lasted from 1992 to 2005.

In a September 2009 statement, the appellant stated that she and the Veteran had separated in August 1969 "because it was getting harder and harder to deal with him.  Whenever he got sick and [went] to the hospital he would lie and tell them he didn't have a family."  Then it appears that they reconciled for a while until things got worse in the 1980s when the Veteran's uncle and mother passed away and the Veteran's drinking increased.  

In her December 2010 statement, the appellant stated that she was at the Veteran's bedside before he died even though he never opened his eyes to see her there.

At her October 2017 hearing, the appellant stated that she had lived with the Veteran until his death although he was in hospice care at the end.  This statement directly contradicts with the other evidence of record and the Board finds it not credible.

Based on the above, the Board finds that the appellant and the Veteran did not continuously live together from the date of marriage to the date of the Veteran's death.  Instead, the preponderance of the record shows that they spent the majority of their marriage living apart and had not cohabitated for more than a decade prior to the Veteran's death.  While the appellant visited the Veteran during his final hospitalization, there is no indication that they had reconciled their marriage.  In her communications with VA during the Veteran's lifetime, the appellant repeatedly stated that she and the Veteran had not lived together for much of their marriage, with their last cohabitation being in the early 1990s.  The Board must then turn to the question of whether such separation was due to the misconduct of, or procured by, the Veteran without fault of the spouse.  In her statements, the appellant blamed their separation on the Veteran's alcoholism and mental illness.  During his lifetime, however, the Veteran stated that he and his wife were separated due incompatibility or personal problems, which instead suggests marital discord.  The record does not clearly show that their separation was due to the misconduct of, or procured by, the Veteran without fault of the appellant.  Thus their prolonged separation prevents the Board from finding that the appellant is the surviving spouse of the Veteran for death pension purposes.

As the appellant does not satisfy this threshold requirement, consideration of her income is not necessary.  The appeal is denied.


ORDER

New and material evidence has not been received sufficient to reopen the appellant's claim of entitlement to accrued benefits; thus the appeal is denied.

New and material evidence has not been received sufficient to reopen the appellant's claim of entitlement to dependency and indemnity compensation (DIC); thus the appeal is denied.

New and material evidence has been received sufficient to reopen the appellant's claim of entitlement to death pension; thus, to that extent the appeal is granted.

Death pension is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


